Title: University of Virginia: Bill to A. Brockenbrough for Capitals, 3 July-26 Aug. 1823, 3 July 1823
From: 
To: Brockenbrough, Arthur S.

Marble CapitalsDrToA. S. Brockenbrough Proctor1823July 3rdTodraft to Col Peyton for Freight from$Leghorn to Newyork a 10 D. p ton312.00Primage 10 P Ct31.20〃Duty on Capitals305.68648.88〃Freight from N. York to Richmond140.20〃Thos Appleton cost of Capitals1850.00〃casing $50—custom house duties, &a 13$63.001913.00〃Premium & ass by Bills of exchange142.04Augt 10〃Cash paid to Lyman Peck for his expences &}75.30wages in going to Richd & back and to Scottslanding attending to the transportation fromRichmond to the University Va18〃Freight from Richmond to Scotts landing125.0026〃Cash paid for the hire of Wagons from}86.00Scotts landing to the University Va$3130.42〃Col Peyton for expences of Transportation}from Rockets to the Bason$57.00〃Wharfge commission &c23.00Portages .38c premium on draft}on N. York $3.243.6283.62$3214:04PavNo 2—4 Ionic Capitals$287.06〃Freight, Duty, commss: expences}249.23of Transportation536.29Pav:No 3—4 Corinthian Capitals767.06〃Cost of Transportation495.47$1262.53Pavilion No 5.6 Ionic Capitals400.59Cost of Trasnportation &c371.60772.19Pav:No 82Corinthian Capitals$240.202dohalf do155.09Fortransportation &c247.74643.03$3214.04